Atkinson, J.
1. A contract, “For value received I hereby guarantee payment of the within note and any renewal of the same in force and effect as against the maker previously liable thereon, and hereby waive protest, demand, and all notice of non-payment thereof,” signed by third persons and entered on the back of a promissory note executed by an individual and payable to a named bank, was prima facie a contract of guaranty, in contradistinction to one of surety; and parol evidence was admissible to show that the persons signing as guarantors did so without independent consideration to them, and that the contract was one of suretyship. Baggs v. Funderburke, 11 Ga. App. 793 (74 S. E. 937); Maril v. Boswell, 12 Ga. App. 41, 45 (76 S. E. 773); Buck v. Bank, 104 Ga. 660 (30 S. E. 872) ; Watlers v. Hertz, 135 Ga. 814 (70 S. E. 343) ; Park’s Code, §§ 3538, 3541, 3556.
2. The issues made by the pleadings were fairly submitted under appropriate instructions. Some of the grounds of the motion for new trial are not approved by the court. The evidence was conflicting, but authorized the verdict for the plaintiff; and none of the assignments of error are sufficient to require the grant of a new trial.

Judgment affirmed on the maim bill of exceptions. Gross-bill dismissed.


All the Justices concur, except Fish,,G. J., absent.